18 Cal.Rptr.3d 869 (2004)
97 P.3d 811
PEOPLE
v.
WARNER.
No. S126233.
Supreme Court of California.
September 15, 2004.
The issue to be briefed and argued is limited to the following: Does defendant's prior conviction of sexual assault of a child under Nebraska Revised Statutes, section 28-320.01 qualify as a serious felony for sentencing purposes in California although the Nebraska statute does not include all of the elements of any felony under California law amounting to a "lewd and lascivious act on a child under the age of 14 years" within the meaning of Penal Code section 1192.7, subdivision (c)(6)?
GEORGE, C.J., KENNARD, WERDEGAR, CHIN, BROWN, and MORENO, JJ., concur.